Citation Nr: 1728958	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating greater than 10 percent for gastroesophageal reflux disease (GERD) with hiatal hernia. 

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for tinnitus.

4. Whether new and material evidence has been received to reopen a claim for service connection for dizziness, secondary to service-connected disability.

5. Entitlement to service connection for dizziness, secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 2002 to June 2006. He also had service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In October 2013, a travel board hearing was held before the undersigned Veterans Law Judge. 

In April 2014, the Board dismissed multiple service connection issues as withdrawn and reopened and granted a claim of entitlement to service connection for hypertension. The issues of entitlement to an increased rating for GERD with hiatal hernia; entitlement to service connection for sleep apnea; entitlement to service connection for headaches; entitlement to service connection for bilateral hearing loss and tinnitus; and whether new and material evidence had been received to reopen a claim of service connection for dizziness were remanded for additional development. The Board decision also listed the issue of entitlement to service connection for right ankle pain (injury). An April 2017 Corrected Order deleted this issue.

In December 2014, VA granted entitlement to service connection for sleep apnea and for headaches. The appeal of those issues is resolved.

The Board acknowledges that additional VA treatment records were added to the record following the May 2016 supplemental statement of the case. These records are either not relevant to the issues decided or duplicate information already of record. Thus, a remand for a supplemental statement of the case would serve no useful purpose. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The issue of entitlement to a rating greater than 10 percent for GERD with hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability for VA purposes in either ear. 

2. The preponderance of the evidence is against finding that any current tinnitus is related to active service or events therein, to include noise exposure.

3. In August 2007, the RO denied entitlement to service connection for dizziness; the Veteran did not appeal this decision. 

4. Evidence associated with the record since the August 2007 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for a condition manifested by dizziness.

5. The January 2015 VA examination included a diagnosis of inorganic dizziness secondary to mental health conditions of posttraumatic stress disorder (PTSD), depression, and anxiety; the Veteran is service-connected for PTSD. 


CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred during active service nor may a sensorineural hearing loss be presumed to have been incurred therein. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2016). 

2. Tinnitus was not incurred during active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

3. The August 2007 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4. New and material evidence has been received to reopen the claim of service connection for dizziness, secondary to service-connected disability. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5. Inorganic dizziness is secondary to service-connected PTSD. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection 

In June 2010, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran disagreed with the decision and perfected this appeal. 

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).  

Where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran's DD 214 shows he was awarded a Combat Action Badge and his reports of acoustic trauma during his deployment are consistent with the circumstances of his service. In-service noise exposure is established.

Service treatment records include hearing conservation data and show the Veteran underwent several audiograms during active and National Guard service. The results, however, do not show a hearing loss disability for VA purposes. 

The Veteran underwent a VA audiology examination in April 2010. He reported he was exposed to loud engines, gunfire and artillery while deployed. His current civilian job was as a repair technician and he uses hearing protection. He reported intermittent tinnitus on the left beginning in 2005. He said that he hears a ringing sound in the left ear 4-5 times a month and it lasts for seconds. Audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
5
15
10
5
5

Speech discrimination testing was 100 percent in each ear. The examiner stated the testing was clinically normal, but she was unable to provide any opinions until she reviewed the claims folder. 

In a May 2010 addendum, the examiner stated that the Veteran has normal hearing in both ears and his hearing thresholds do not meet the criteria for disability under VA regulations. She further stated that the infrequent head noises he reported were consistent with normal auditory function and were not typical of etiology of noise exposure and it was less likely than not the complaint of tinnitus was related to military loud noise exposure. 

The Veteran most recently underwent a VA audiology examination in July 2014. Audiometric testing showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
5
LEFT
5
10
10
5
0

Speech discrimination testing was 100 percent in the right ear and 96 percent in the left ear. The examiner indicated the Veteran had normal hearing in each ear. The examiner further stated that any tinnitus was less likely than not caused by or a result of military noise exposure. In support, the examiner noted the Veteran reported hearing ringing in the ears two times a month that does not last even a full minute. The examiner indicated it was generally accepted that head noise that occurs less than once a week and that lasts less than five minutes is consistent with normal auditory function and is not clinically significant or typical of an etiology of noise exposure. 

On review, the Veteran does not meet VA's criteria for a hearing loss disability in either ear. See 38 C.F.R. § 3.385. Without a current disability, service connection cannot be established. Brammer v. Derwinski, 3 Vet. App. 223 (1992). In making this determination, the Board acknowledges the Veteran's reports of current hearing difficulties, but notes he is not competent to diagnose a hearing loss disability for VA purposes and his lay assertions do not outweigh the objective evidence of record. 

As concerns tinnitus, the VA examinations include negative opinions. These were provided following examination and review of the claim folder and they are considered probative. The record does not contain probative evidence to the contrary. 

The preponderance of the evidence is against the claims for hearing loss and for tinnitus and the doctrine of reasonable doubt is not for application. See 38 C.F.R. § 3.102. 

New and material evidence

In August 2007, the RO denied entitlement to service connection for dizziness secondary to hypertension essentially based on a finding that there was no specific diagnosis characterized by dizziness. The Veteran did not appeal this decision or submit new and material evidence within one year and it is final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2009, the Veteran requested to reopen his claim. In June 2010, the RO continued the previous denial because the evidence submitted was not new and material. The Veteran disagreed and perfected an appeal of this decision. 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

Pertinent evidence at the time of the August 2007 decision included service treatment records and private treatment records. On report of medical history dated in April 2006, the Veteran reported dizziness after running long distances at a fast pace. Private records note complaints of dizziness associated with blood pressure elevations. 

Evidence since the August 2007 decision includes a January 2015 VA central nervous system examination. At that time, the Veteran reported continued dizziness. Following physical examination and review of the claims folder, the examiner stated:

Current clinical examination findings are most consistent with a diagnosis of inorganic dizziness secondary to mental health conditions of PTSD, depression, and anxiety. There is no evidence of an organic cause for the dizziness on this exam. The brain study abnormality on CT scan is not confirmed as an aneurysm or mass on repeat CT scan, and clinical examination is normal for an organic [central nervous system] condition at this time.

It is not likely that this veteran's dizziness is secondary to the Veteran's service connected hypertension. 

There is no evidence found of a clinical diagnosis of vertigo, pre-syncope, or dysequilibrium of an organic cause. Hypertension has been under control in the last 12 months, with no [blood pressure] medication treatment, and the progression of dizziness does not correlate with progression of hypertension. The progression of dizziness does correlate with increased PTSD symptoms and the fact that the veteran is no longer taking PTSD medications as regularly as before. Veteran is advised to follow up with his treating providers to address his symptoms. 

On review, this evidence is new. It is also material in that it relates to an unestablished fact and raises a reasonable possibility of substantiating the claim. That is, the evidence indicates a diagnosis of inorganic dizziness and while it does not relate it to service-connected hypertension as asserted, it relates it to another service-connected disorder, PTSD.

Having reopened the claim, the Board will consider the merits. The Veteran is not prejudiced by this action given the disposition herein. 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). 

As set forth, the VA examination indicates a diagnosis of inorganic dizziness secondary to mental health conditions of PTSD, depression, and anxiety. The Board acknowledges that the Veteran is not service-connected for depression and anxiety. However, he is service-connected for PTSD and inorganic dizziness is related, at least in part, to this disorder. Resolving reasonable doubt in his favor, secondary service connection is warranted. See 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 

New and material evidence having been received, the claim of entitlement to service connection for dizziness is reopened.

Service connection for inorganic dizziness, secondary to PTSD, is granted. 


REMAND

In August 2007, the RO granted entitlement to service connection for GERD and assigned a noncompensable rating effective June 13, 2006. In July 2009, the Veteran submitted a claim for increase. In June 2010, the RO increased the rating for GERD with hiatal hernia to 10 percent effective July 29, 2009. The Veteran disagreed with the decision and perfected this appeal. He contends that the current 10 percent rating does not adequately reflect the severity of his disability.

In April 2014, the Board remanded this issue for additional development and the Veteran underwent a VA examination in March 2016. A supplemental statement of the case was furnished in May 2016. In July 2016, the Veteran underwent a VA stomach examination and in March 2017, he underwent another VA esophageal conditions (including GERD and hiatal hernia) examination. The findings from these examinations are relevant to the appeal issue and in May 2017, the Board asked the Veteran if he wished to waive RO consideration. The Veteran did not respond to the request for waiver and as such, this issue must be remanded for RO consideration. See 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim of entitlement to a rating greater than 10 percent for GERD with hiatal hernia. All evidence added to the record since the May 2016 supplemental statement of the case, to include the July 2016 VA stomach examination and the March 2017 VA esophageal conditions examination, must be considered. If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be provided an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


